On September 19, 2012, the defendant was sentenced to a commitment to the Department of Corrections for a term of ten (10) years, with five (5) years suspended, for the offense of Theft, a Felony. The Court recommends that Defendant be placed at the Elkhorn Treatment Center. This sentence shall run consecutive to the sentences in Lewis and Clark County (ADC-2012-51 and ADC-2010-54).
On April 5, 2013, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present via teleconference and was represented by Ed Sheehy. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 5 th day of April, 2013.
Alt. Chairperson, Hon. Bradley Newman, Alt. Member Hon. G. Todd Baugh and Alt. Member Hon. Gregory Todd.